UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1073


In Re:   YAHYA MUQIT,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (2:08-cv-04091-CMC-RSC)


Submitted:   March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and    SHEDD,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Yahya Muqit, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yahya Muqit petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 42 U.S.C.

§ 1983 (2000) civil rights action.                  He seeks an order from this

court directing the district court to act.                         Our review of the

docket    sheet     reveals    that       the    district    court    dismissed     the

action    without    prejudice       by    order    entered      January    29,    2009.

Accordingly,      because     the    district      court     has    recently     decided

Muqit’s    case,     we   deny      the    mandamus       petition    as   moot.     We

dispense    with     oral     argument          because    the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2